                        Case 2:18-cv-09924-R-SK Document 17 Filed 07/03/19 Page 1 of 4 Page ID #:46



                              Krista R. Hemming, SBN 304213
                         1    THE HEMMING FIRM
                              222 West 6th Street
                         2    San Pedro, Ca 90731
                              Tel: (949) 903 - 7650
                         3    Fax: (949) 258 - 5963
                              E-mail: thehemmingfirm@gmail.com
                         4
                              Attorney for Plaintiff
                         5    JORGE CASTILLO
                         6

                         7    MICHAEL N. FEUER, City Attorney (SBN 111529X)
                              THOMAS H. PETERS, Chief Assistant City Attorney (SBN 163388)
                         8    CORY M. BRENTE, Supervising City Attorney (SBN 158917)
                              ELIZABETH T. FITZGERALD, Deputy City Attorney (SBN 158917)
                         9    200 North Main Street, 6th Floor
                              City Hall East
                        10
THE HEMMING FIRM
SAN PEDRO, CA 90731




                              Los Angeles, CA 90012
222 WEST 6TH, STE 400




                        11    Attorneys for Defendants: CITY OF LOS ANGELES and LOS ANGELES
                              POLICE DEPARTMENT
                        12

                        13                                 UNITED STATES DISTRICT COURT
                        14                                CENTRAL DISTRICT OF CALIFORNIA
                        15                                                 Case No.: 2:18-CV-09924-R-SK
                              JORGE CASTILLO,
                        16

                        17                   Plaintiff,
                        18                                                 JOINT STATUS REPORT
                                     v.
                        19    CITY OF LOS ANGELES; LOS
                              ANGELES POLICE DEPARTMENT;                   Complaint Filed: November 27, 2018
                        20    Officer GONZALEZ; and GOMEZ,
                              Individually, and in their capacity as Los
                        21    Angeles Police Department Officers.
                        22
                                             Defendants.
                        23

                        24

                        25   TO THE HONORABLE COURT:

                        26

                        27

                        28

                                                                           -1-
                                                                    JOINT STATUS REPORT
                        Case 2:18-cv-09924-R-SK Document 17 Filed 07/03/19 Page 2 of 4 Page ID #:47



                         1           Plaintiff JORGE CASTILLO (“Plaintiff”) and Defendants CITY OF LOS ANGELES;
                         2   LOS ANGELES POLICE DEPARTMENT (collectively, “Defendants”) submit this Joint Status
                         3   Report, Pursuant to the Court’s order dated June 25, 2019
                         4
                             I.      STATUS OF THE CASE
                         5

                         6           Currently the parties are still engaged in the discovery. Plaintiff will be serving discovery
                         7   requests on the Defendants within the next ten (10) calendar days. Plaintiff will be seeking all
                         8   reports, audio/video recording and logs regarding this incident as well as department policy and
                         9   procedures. Additionally, Plaintiff will be seeking disclosure of the defendants’ personal files to
                        10   include their discipline and accommodation records, training records and complaint history,
THE HEMMING FIRM
SAN PEDRO, CA 90731
222 WEST 6TH, STE 400




                        11   therefore the need for a Pitchess motion may arise.
                        12           Prior to disclosure, Defendants will be seeking a protective order regarding video
                        13   evidence that will be turned over during the initial phase of discovery. Defendants will be
                        14   preparing and serving on Plaintiff discovery requests of their own.
                        15           Depending on the respective written responses by each party, either party reserves the
                        16   right to subpoena for deposition any party to this action.
                        17   II.     SETTLEMENT
                        18           The parties have not, at this point engaged in any attempts at settlement. As stated above
                        19   the parties are still in the initial stages of discovery and are not in a place to participate in
                        20   meaningful settlement and negotiation talks.
                        21   III.    RESOLUTION
                        22           Suggestions of procedures that would facilitate resolution.
                        23           Plaintiff suggests mediation or structed settlement negotiation once significant discovery
                        24   has been completed.
                        25           Defendants will be seeking resolution of the case through dispositive motions, as they
                        26   intend to file a Motion for Summary Judgment.
                        27

                        28

                                                                                 -2-
                                                                      JOINT STATUS REPORT
                        Case 2:18-cv-09924-R-SK Document 17 Filed 07/03/19 Page 3 of 4 Page ID #:48



                             Dated: July 3, 2019
                         1                                         THE HEMMING FIRM
                         2
                                                             By:         /s/ Krista R. Hemming
                         3                                               Krista R. Hemming, Esq.
                         4
                                                                         Attorneys for Plaintiff
                         5                                               JORGE CASTILLO

                         6

                         7
                             Dated: July 3, 2019
                         8                                               City of Los Angeles

                         9
                                                                   By: /s/ Elizabeth T. Fitzgerald
                        10                                             Elizabeth T. Fitzgerald, Esq.
THE HEMMING FIRM
SAN PEDRO, CA 90731
222 WEST 6TH, STE 400




                        11                                               Attorneys for Defendants: CITY OF LOS
                                                                         ANGELES and LOS ANGELES POLICE
                        12                                               DEPARTMENT

                        13

                        14

                        15

                        16

                        17

                        18

                        19

                        20

                        21

                        22

                        23

                        24

                        25

                        26

                        27

                        28

                                                                   -3-
                                                           JOINT STATUS REPORT
                        Case 2:18-cv-09924-R-SK Document 17 Filed 07/03/19 Page 4 of 4 Page ID #:49



                         1          I certify in accordance with Local Rule 5-4.3.4 that all parties have concurred in the
                         2   contents of the document and have authorized my office to file it.
                         3

                         4

                         5   DATED: July 3, 2019                          THE HEMMING FIRM

                         6

                         7                                        By:     /s/Krista R. Hemming
                                                                          Krista R. Hemming, Esq.
                         8                                                Attorneys for Plaintiffs,
                         9                                                JORGE CASTILLO

                        10
THE HEMMING FIRM
SAN PEDRO, CA 90731
222 WEST 6TH, STE 400




                        11

                        12

                        13

                        14

                        15

                        16

                        17

                        18

                        19

                        20

                        21

                        22

                        23

                        24

                        25

                        26

                        27

                        28

                                                                             -4-
                                                                   JOINT STATUS REPORT
